Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenweig (U.S. Pat. 3,648,269), and further in view of Wright (U.S. Pat. 5,007,857) and Dablement (U.S. 2019/0164660) and in further view of Tanrisever (PGPub 2007/0055337) and in further view of Luzzoli (US 6336822).
	Regarding claim 1, Rosenweig discloses a structure for implementing a current indicator to indicate if current is flowing, said structure comprising:
	a plurality of conductors (col. 2 line 2-28; Using fields surrounding current carrying wires to move magnetic fluid); 
a window (Figure 2a element 12; col. 1 line 47-60; Upper transparent surface 12);
a compartment (Figure 2a; col. 1 line 46-60; Space between upper transparent surface 12, lower surface 14, and spacers 16) containing a ferrofluid (Figures 1-4; col. 1 line 46-60; col. 2 line 60-72; A magnetic fluid which may be a ferrofluid) and containing a current indicator (Figure 4; col. 1 line 61 – col. 2 line 15; The messages “on” which indicates the presence of current.  Other imprinted messages or designs may be used); and
said current indicator disposed below said window to indicate when power is present (Figure 2; col. 1 line 47-75; A message or design imprinted on lower surface 14, which is below the upper transparent surface 12), said ferrofluid being influenced by a magnetic field created by flowing current in said conductors when power is present to expose said current indicator, the current indicator further configured to display ferrofluid pulled toward a source conductor from the conductors and said current indicator not being exposed when current is not flowing (Fig. 4, col. 1 line 61 – col. 2 line 39; Magnetic fields influence the pattern of the magnetic fluid.  The pattern of the magnetic fluid may be controlled using electromagnets and/or the fields surrounding current carrying wires, which includes controlling the magnetic fluid using only the fields surrounding the current carrying wires.  The magnetic fluid may indicate the absence or presence of current by revealing the letters “on” when current is present and “off” when there is no current.  Power is a function of current and voltage or resistance.  Thus, when current is present, power is inherently present), said compartment, said ferrofluid, said current indicator and said window separated from said conductors (Figure 1; Figure 2a; Figure 2b; Figure 4; col. 1 line 46-75; col. 2 line 60-72; The space between the upper transparent surface 12, lower surface 14, and spacers 16, i.e. the compartment, the magnetic fluid, the message or design printed on lower surface 14, i.e. the current indicator, and the upper transparent surface 12 are all enclosed and thus would be separated from the current carrying wires).
Rosenweig does not explicitly disclose a structure for implementing a current indicator for electrical power plug connectors of high voltage (HV) AC/DC cables to indicate if current is flowing without embedding any circuit into a cable comprising:
a power plug connector including a connector body; said connector body encasing a plurality of conductors of a cable;
a window in said connector body positioned between selected ones of said plurality of conductors;
a compartment embedded into the power plug connector; and
to indicate when power to the cable is present for low and high voltage AC and DC electrical connectors without embedding any circuit into the cable, and
power to the cable is present.
In an analogous art, Wright discloses a structure for implementing a current indicator for electrical power plug connectors to indicate if current is flowing (Figure 1 elements 12 and 28; Figure 2 elements 60 and 80; col. 3 line 1-7; col. 3 line 46 – col. 4 line 18; Receptacle 12 with lamp 28 or plug 60 with lamp 80 for indicating power.  Power is a function of current and voltage or resistance.  Thus, when current is present, power is inherently present) comprising:
a power plug connector (Figure 1; Figure 2; col. 3 line 1-45; col. 3 line 61 – col. 4 line 18;  Receptacle 12 or plug 60) including a connector body (col. 3 line 1-15; col. 3 line 61 – col. 4 line 18; The housing 34 or 78); said connector body encasing a plurality of conductors having a circular shape (Figure 1; Figure 2; col. 2 line 51 – col. 4 line 30;  Receptacle 12 encases receptacle contacts 18, 20, and 22, which are electrically connected to cable 16, where cable 16 delivers power to receptacle contacts 18, 20, and 22, the shape of the conductors would have been a matter of design choice, see MPEP 2144.04 IV B) wherein the connector body includes a plug shell female mating end (Fig. 2: plug 12 has female receptacles); wherein the female plug end includes the circuitry for the indicator (Fig. 1, 2: circuitry for lamp 28 or 80)
an indicator in said connector body positioned between selected ones of said plurality of conductors (Figure 1; Figure 2; col. 3 line 1-15; col. 4 line 11-18; Lamps 28/80 in the housing positioned between the contacts 18/52 and 28/54 or 62/52 and 54/64);
an indicator compartment embedded into the power plug connector (Figure 1; Figure 2; col. 3 line 1-15; col. 4 line 11-18; Lamps are recessed into the surface of the housing); and
to indicate when power to the cable is present (col. 2 line 59 – col. 3 line 60; Lamp 28 is a power indicator which indicates when power is present in the cable, which provides power to receptacle contacts 18, 20, and 22), and
power to the cable is present (col. 2 line 59 – col. 3 line 60; Lamp 28 is a power indicator which indicates when power is present in the cable, which provides power to receptacle contacts 18, 20, and 22).

The combination of Rosenweig and Wright thus discloses a window in said connector body positioned between selected ones of said plurality of conductors; and a compartment embedded into the power plug connector, since Rosenweig discloses a current indicator including a window and a compartment, and Wright discloses a current indicator positioned between a plurality of conductors and embedded into the power plug connector.
The combination of Rosenweig and Wright also discloses to indicate if current is flowing without embedding any circuit into a cable and to indicate when power to the cable is present for without embedding any circuit into the cable, since the current indicator of Rosenweig placed in the position of the indicator of Wright would not require embedding any circuit into the cable.
The combination of Rosenweig and Wright does not explicitly disclose high voltage (HV) AC/DC cables, and for low and high voltage AC and DC electrical connectors.
In an analogous art, Dablement discloses high voltage (HV) AC/DC cables, and for low and high voltage AC and DC (paragraph [0002]; Data transmission and electric cables for transmission of power such as low, medium, or high voltage and AC or DC current).
low and high voltage AC and DC electrical connectors, since Dablement discloses low and high voltage AC and DC in a cable and Wright discloses cables associated with electrical connectors.
While Rosenweig, Wright, and Dablement discloses using a colored background and to reveal part of the background when the current is on and to cover part of the background when the current is off (col. 2 lines 2-29, Fig. 4: colored background, the magnetic fluid covers part of the background when there is no current, 4c, and is moved to reveal what is on the background when there is current, 4a), Rosenweig, Wright, and Dablement does not disclose using the color red when there is current flowing through the cable.  Tanrisever discloses showing the color red when there is current flowing through the cable (Paragraph 32: red to indicate high current and a different color to indicate low current)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Rosenweig, Wright, and Dablement to use red as taught by Tanrisever, resulting in a system that would reveal a red indicator when there is current 

Regarding claim 2, Rosenweig discloses wherein said ferrofluid is contained in a predefined volume of said compartment (Figure 2a; col. 1 line 46-60; col. 2 line 60-72; Magnetic fluid 18 disposed in the space between upper transparent surface 12, lower surface 14, and spacers 16).
Wright discloses of the power plug connector (Figure 1 elements 12 and 28; Figure 2 elements 60 and 80; col. 3 line 1-7; col. 3 line 46 – col. 4 line 18; Receptacle 12 with lamp 28 or plug 60 with lamp 80 for indicating power).
While Rosenweig, Wright, Dablement, and Tanrisever does not explicitly disclose a mounting shell, Luzzoli discloses that it is known to use a mounting flange to secure the receptacle to a surface (Fig. 1, col. 3 lines 37-51: flange 34 on receptacle 30 for mounting).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Rosenweig, Wright, and Dablement, and Tanrisever to use a mounting shell as taught by Luzzoli, resulting in a system that would use a flange to mount the receptacle. 
The motivation for such a modification would be to for a more secure attachment to a surface for stability.
Regarding claim 3, Rosenweig discloses wherein said window includes a transparent window enabling visual observation of said current indicator, said current indicator underlying said transparent window (Figure 1 element 18; Figure 2 element 13; Figure 4; col. 1 line 46 – col. 2 line 15; col. 2 line 60-72; Upper 
Regarding claim 5, Wright discloses wherein said connector body includes a plug shell (col. 3 line 1-15; col. 3 line 61 – col. 4 line 18; The housing 34 or 78).
	Regarding claim 6, the combination of Rosenweig and Wright discloses wherein said ferrofluid is received within said compartment defined by a recess formed in said plug shell (Rosenweig: Figure 2a; col. 1 line 46-60; col. 2 line 60-72; The current display includes magnetic fluid 18 disposed in the space between upper transparent surface 12, lower surface 14, and spacers 16.  Wright: Figure 1; Figure 2; col. 3 line 8-15; col. 4 line 11-18; The lamps 28/80 which are recessed into the housing.  The combination of Rosenweig and Wright includes placing the current display of Rosenweig in the housing of Wright, where an indicator is recessed in the housing.  Because the display of Rosenweig includes ferrofluid in the space between upper transparent surface, lower surface, and spacers, in the combination of Rosenweig and Wright, the space containing ferrofluid would be recessed in the housing, where the recess and the structure of the lower surface 14 and spacers 16 would correspond to each other).
Regarding claim 7, the combination of Rosenweig and Wright discloses includes said current indicator received within said recess formed in said plug shell (Rosenweig: Figure 1 element 18; Figure 2 element 13; Figure 4; col. 1 line 46 – col. 2 line 15; col. 2 line 60-72; An “On” indicator as shown in Figure 4 which is printed on lower surface 14.  When there is no current, the magnetic fluid reveals the word “Off.”  Wright: Figure 1; Figure 2; col. 3 line 8-15; col. 4 line 11-18; The lamps 28/80 which are recessed into the housing.  The combination of Rosenweig and Wright includes placing the display of Rosenweig in the housing of Wright, where an indicator is recessed in the housing.  Because the display of Rosenweig includes the current indicator “On,” in the combination of Rosenweig and Wright, the current indicator “On” would be recessed in the housing).
Regarding claim 8, the combination of Rosenweig and Wright discloses wherein said window includes a transparent window covering said recess formed in said plug shell (Rosenweig: Figure 1 element 18; Figure 2 element 13; Figure 4; col. 1 line 46 – col. 2 line 15; col. 2 line 60-72; Upper transparent surface 12 allows visual observation of a message or design printed on surface 14 such as “On” to indicate current.  The surface 14 is underneath the transparent surface 12.  Wright: Figure 1; Figure 2; col. 3 line 8-15; col. 4 line 11-18; The lamps 28/80 which are recessed into the housing.  In Figures 1 and 2, Wright shows the top of lamps 28/80 even with the top of the housing.  The combination of Rosenweig and Wright includes placing the display of Rosenweig in the housing of Wright, where an indicator is recessed in the housing.  Because the display of Rosenweig includes the upper transparent surface 12, in the combination of Rosenweig and Wright, the display would be recessed in the housing, where the upper transparent surface 12 would be even with the housing, i.e. covering said recess formed in said plug shell).
Regarding claim 9, Rosenweig discloses wherein said ferrofluid covers said current indicator when current is not flowing, and said ferrofluid is moved to expose said current indicator when current is flowing in said conductors (Figure 1 element 18; Figure 2 element 13; Figure 4; col. 1 line 46 – col. 2 line 39; col. 2 line 60-72; An “On” indicator as shown in Figure 4.  When there is no current, the magnetic fluid reveals the word “Off” and covers the “On” indicator.  When current is present, the magnetic fluid is positioned to reveal the “On” indicator.  Magnetic fields influence the pattern of the magnetic fluid.  The pattern of the magnetic fluid may be controlled using electromagnets and/or the fields surrounding current carrying wires, which includes controlling the magnetic fluid using only the fields surrounding the current carrying wires).
Regarding claim 10, Wright discloses wherein said connector body is formed of a selected electrically insulative material having predefined rigidity and strength (col. 3 line 8-15; The housing may comprise any polymer, shock resistant or non-conductive material, i.e. a selected electrically insulative material having predefined rigidity and strength).
Regarding claim 13, it is interpreted and rejected for the same reasons set forth in claim 1 above.
	Regarding claim 14, Rosenweig discloses includes providing said compartment defined by a predefined volume within said power plug connector receiving said ferrofluid (Figure 2a; col. 1 line 46-60; col. 2 line 60-72; Magnetic fluid 18 disposed in the space between upper transparent surface 12, lower surface 14, and spacers 16).

Claims 4 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenweig, Wright, Dablement, Tanrisever, and Luzzoli as applied to claims 3 and 14 above, and further in view of Stewart (U.S. Pub. 2002/0044052).
	Regarding claim 4, Rosenweig discloses said transparent window (see claim 3 above).
The combination of Rosenweig, Wright, and Dablement does not explicitly disclose wherein said transparent window is formed of an impact resistant plastic.
	In an analogous art, Stewart discloses wherein said transparent window is formed of an impact resistant plastic (paragraph [0032]-[0033]; An indicator with a lens, i.e. a transparent window, that is made of strong, impact resistant plastic).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to substitute Stewart’s lens made of impact resistant plastic in the transparent surface of Rosenweig, as this would be applying a known technique to a known device ready for improvement to yield predictable results.  One of ordinary skill in the art would have recognized that applying Stewart’s indicator with a lens made of impact resistant plastic to the current indicator of Rosenweig would have yielded predictable results and resulted in an improved current indicator that was impact resistant.
	Regarding claim 15, Rosenweig discloses includes wherein providing said window includes providing a transparent window over said predefined volume containing said ferrofluid (see claims 2 and 3 above).
	Stewart discloses providing a transparent, impact resistant plastic window (see claim 4 above).
providing said current indicator received in said predefined volume (Figure 2a; col. 1 line 46 – col. 2 line 15; The “on” message is printed on lower surface 14, which forms part on the space defined by upper transparent surface 12, lower surface 14, and spacers 16), said ferrofluid covering said current indicator and said current indicator not visible when current flow is not present (see claim 9 above).
	Regarding claim 17, it is interpreted and rejected for the same reasons set forth in claim 3 above, with the additional limitations set forth in claim 16 above.
	Regarding claim 18, it is interpreted and rejected for the same reasons set forth in claim 9 above with the additional limitations set forth in claim 16 above.

Claims 11, 12, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable Rosenweig, Wright, Dablement, Tanrisever, and Luzzoli as applied to claims 1 and 13 above, and further in view of Tucker (U.S. Pub. 2011/0187234).
	Regarding claim 11, the combination of Rosenweig, Wright, and Dablement does not explicitly disclose wherein said ferrofluid is formed by about 5% magnetic solids, 10% surfactant, and 85% carrier, by volume.
	In an analogous art, Tucker discloses wherein said ferrofluid is formed by about 5% magnetic solids, 10% surfactant, and 85% carrier, by volume (paragraph [0003]; A typical ferrofluid is about 5% magnetic solids, 10% surfactant and 85% carrier, by volume).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine Tucker’s ferrofluid composition in the current indicating 
	Regarding claim 12, Tucker discloses wherein said ferrofluid is formed by magnetite for the magnetic particles, oleic acid as the surfactant, and kerosene as the carrier fluid to suspend the particles (paragraph [0003]; One type of ferro fluid uses magnetite for the magnetic particles, oleic acid as the surfactant and kerosene as the carrier fluid to suspend the particles).
	Regarding claim 19, it is interpreted and rejected for the same reasons set forth in claims 10 and 11 above.
	Regarding claim 20, it is interpreted and rejected for the same reasons set forth in claim 12 above.

Response to Arguments
Applicant's arguments filed October 26, 2020 have been fully considered but they are not persuasive. 
Regarding applicant’s argument on page 8, that the prior art does not disclose the ferrofluid embedded in the female mating end, the examiner respectfully disagrees.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As such, Rosenweig already discloses using a current indicator that uses .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LAU whose telephone number is (571)270-7329.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.L/Examiner, Art Unit 2683        

/BRIAN A ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2683